Case: 16-60395      Document: 00514170807         Page: 1    Date Filed: 09/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-60395                                FILED
                                  Summary Calendar                      September 26, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
JOSE MARIA LICONA-ACOSTA,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 481 438


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jose Maria Licona-Acosta, a native and citizen of Honduras, petitions
this court for review of the Board of Immigration Appeals’ (BIA) decision
affirming the Immigration Judge’s (IJ) denial of his applications for asylum,
withholding of removal, and relief under the Convention Against Torture
(CAT). He contends that the BIA erred in affirming the IJ’s denial of relief
based on an adverse credibility determination because it was not supported by


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60395     Document: 00514170807     Page: 2     Date Filed: 09/26/2017


                                  No. 16-60395

the record.   He also argues that the IJ did not consider his educational
background, his nervousness when providing his prior statements, and
translational issues causing inconsistencies.
      Because the BIA adopted the IJ’s decision, this court may review the
decisions of both the BIA and the IJ. See Zhu v. Gonzales, 493 F.3d 588, 593
(5th Cir. 2007).   The BIA’s decision to uphold the IJ’s adverse credibility
determination is reviewed under the substantial evidence standard. Morales
v. Sessions, 860 F.3d 812, 817 (5th Cir. 2017).            An adverse credibility
determination “must be supported by specific and cogent reasons derived from
the record.” Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009) (internal
quotation marks and citation omitted). A court can rely on any inconsistency
or omission to make an adverse credibility determination so long as the totality
of the circumstances shows the asylum applicant is not credible. Id. at 538; see
Dayo v. Holder, 687 F.3d 653, 657 (5th Cir. 2012). We will defer to a “credibility
determination unless, from the totality of the circumstances, it is plain that no
reasonable fact-finder could make such an adverse credibility ruling.” Wang,
569 F.3d at 538.
      The record does not compel a determination that Licona-Acosta was
credible, and he has failed to show that, under the totality of the circumstances,
no reasonable factfinder could have made the adverse credibility ruling. See
Wang, 569 F.3d at 538-40. In view of the adverse credibility determinations,
Licona-Acosta has failed to show that the BIA erred in affirming the denial of
his applications for asylum, withholding of removal, and relief under the CAT.
See Dayo, 687 F.3d at 657-59; Wang, 569 F.3d at 538-39.
      In addition, Licona-Acosta contends that the BIA and IJ erred in finding
that he failed to comply with the regulatory requirement. Under 8 C.F.R.
§ 1003.47(b), (c) & (d), an alien’s failure to file the necessary documentation to



                                        2
    Case: 16-60395    Document: 00514170807     Page: 3   Date Filed: 09/26/2017


                                 No. 16-60395

support his applications for asylum, withholding of removal, and relief under
the CAT and to provide biometrics, all within the time allowed by the IJ’s order,
constitutes abandonment of the application.         The IJ may dismiss the
application unless the applicant demonstrates that his failure to file the
necessary documents was the result of good cause. § 1003.47(c).
      The IJ advised that Licona-Acosta would be required to comply with the
security and biometrics requirements and that his application could be denied
if he failed to do so without reasonable cause; Licona-Acosta stated that he
understood. Although Licona-Acosta submitted a receipt dated April 1, 2013,
stating that he complied with the biometrics requirements, the results were
not current as of the date of the August 2014 hearing. The IJ advised Licona-
Acosta to update the information by October 6, 2014, or the IJ could deem the
applications abandoned. The IJ acted in accordance with the plain language
of these regulations, and Licona-Acosta has not shown an abuse of discretion
in connection with the IJ’s decision or the BIA’s dismissal of his appeal. See
§ 1003.47(c); Velazquez-Dias v. Holder, 550 F. App’x 249, 249-50 (5th Cir.
2013). Accordingly, Licona-Acosta’s petition for review is DENIED.




                                       3